Case 0:20-cv-62215-RAR Document 29 Entered on FLSD Docket 03/22/2021 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION



  CARLOS BRITO, Individually,

                 Plaintiff,

  vs.                                                   Case No. 0:20-cv-62215-RAR

  FLANIGAN’S ENTERPRISES, INC., a
  Florida Corporation, JOSAR
  INVESTMENTS, LLC, a Florida Limited
  Liability Company,

              Defendant(s).
  __________________________________/

                     STIPULATION FOR DISMISSAL WITH PREJUDICE

          Plaintiff and Defendants, pursuant to the Federal Rules of Civil Procedure, hereby move
  to dismiss this action with prejudice, a resolution of all matters in dispute having been made
  pursuant to a Settlement Agreement executed between the parties. The parties have stipulated in
  their agreement that the Court retain jurisdiction to enforce the terms and conditions of the
  Settlement Agreement.
  Respectfully Submitted,


  _/s/ John P. Fuller__________                   /s/ H. Clay Roberts____________
  John P. Fuller, Esq.                            H. Clay Roberts, Esq.
  FL Bar No: 0276847                              FL Bar No: 262307
  Fuller, Fuller & Associates, P.A.               Javier A. Basnuevo, Esq.
                                                  FL Bar No: 100509
  12000 Biscayne Blvd., Suite 502
                                                  Roberts, P.A.
  North Miami, FL 33181                           113 Almeria Avenue
  Telephone: (305) 891-5199                       Coral Gables, FL 33134
  Facsimile: (305) 893-9505                       roberts@robertspa.com
  jpf@fullerfuller.com                            basnuevo@robertspa.com
  Attorneys for Plaintiff                         Attorneys for Defendant


  Date: _3-22-21___________                       Date: _3-22-21___________
